2Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.  Claims 1-11 and 18-20 are presented for this examination.  Claims 12-17 are withdrawn.   Claim 1 is amended.  Claims 18-20 are newly added.
Status of Previous Rejections
102 rejection over Delattre and 103 rejection over Kondo’674 are withdrawn from previous office action of 04/19/2022 in view of amendment and argument presented on 07/18/2022.
103 rejection over Kondo is maintained from previous office action of 04/19/2022.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  It is noted instant claim 1 is amended to require each residual element Cu and W is each up to 0.4%.  Applicant alleged such amendment is supported by paragraphs [0099][0104] and Tables 1, 2 and 4.   It should be noted paragraph [0099] merely discloses broad ranges of Cu <=0.1% and W<=0.05%.    Since applicant disclosed Cu <=0.1% and W<=0.05% are both narrower than amended “Cu up to 0.4%” and  “W up to  0.4%” respectively, instant amendment regarding Cu and W each up to 0.4% is considered new matter.   Second, applicant also alleges that when a total weight of the one or more residual element is lower than 0.4%, it is intrinsic that each residual element is up to 0.4%.  Such intrinsic allegation lacks support in the original specification.   Paragraph [0099] discloses residual element of Cu <=0.1% in line 7 and W<=0.05% in last line.  Where is the support of Cu<=0.4% and W <=0.4?
As a result of rejected claim 1, all dependent claims are also rejected under the same statue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kondo (US 2017/0219131 from IDS 09/30/2020)
As for claims 1-10,  Kondo discloses a low alloy oil well steel pipe having broad ranges steel material compositions all overlapping instant claimed elemental composition ranges as illustrated in Table 1 below.
Table 1
Element
Applicant
(weight %)
Kondo et al.
(weight %)
Broad range
Overlap
(weight %)
C
0.32-0.46
0.35-0.65
0.35-0.46
Si
0.1-0.45
0.05-0.5
0.1-0.45
Mn
0.1-0.5
0.1-1
0.1-0.5
Cr
0.3-1.25
0.4-1.5
0.4-1.25
            Mo
1.1-2.1
0.5-2
1.1-2
V
0.1-0.3
0.05-0.25
0.1-0.25
            Nb
0.01-0.1
0.01-0.04
0.01-0.04
Cu
<=0.4
<=0.03
<=0.03
W
<=0.4
0
0
YS (Claim 2)
>=862
>=827
>=862
C (Claim 3)
0.34-0.44
0.35-0.65
0.35-0.44
Mn (Claim 4)
0.2-0.4
0.1-1
0.2-0.4
Cr (Claim 5)
0.3-1.2
0.4-1.5
0.4-1.2
Mo (Claim 6)
1.1-1.6
0.5-2
1.1-1.6
V (Claim 7)
0.11-0.25
0.05-0.25
0.11-0.25
Nb (Claim 8)
0.01-0.05
0.01-0.04
0.01-0.04
Cu (Claim 9)
<0.4
<=0.03
<=0.03
Tempered martensite
(Claim 10)
>=90
>=98
>=98
W (Claim 18)
<=0.05
0
0
Cu (Claim 19)
<=0.1
<=0.03
<=0.03
C (Claim 20)
0.34-0.44
0.35-0.65
0.35-0.44
Si (Claim 20)
0.29-0.32
0.05-0.5
0.29-0.32
Mn (Claim 20)
0.3-0.31
0.1-1
0.3-0.31
Cr (Claim 20
0.31-1
0.4-1.5
0.4-1
Mo (Claim 20)
1.25-1.51
0.5-2
1.25-1.51
V (Claim 20)
0.14-0.21
0.05-0.25
0.14-0.21
Nb (Claim 20)
0.03-0.04
0.01-0.04
0.03-0.04
W (Claim 20)
<=0.04
0
0



In addition, Kondo’s Inventive Steel B (Tables 1A and 1B of paragraph [0121]) discloses compositions all within or close to instant claim 1 required compositions ranges as illustrated in Table 2 below.

Table 2
Element
Applicant
(weight %)
Kondo et al.
(weight %)
Inventive Steel B (Tables 1A)
Test No 7 (Table 3) using Inventive Steel B
Within
(weight %)
C
0.32-0.46
0.5
0.5 is close to 0.46
Si
0.1-0.45
0.26
0.26
Mn
0.1-0.5
0.43
0.43
Cr
0.3-1.25
0.51
0.51
            Mo
1.1-2.1
1.57
1.57
V
0.1-0.3
0.09
0.09 is close to 0.1
            Nb
0.01-0.1
0.033
0.033
Cu
<=0.4
0.03
0.03
W
<=0.4
0
0
YS (Claim 2)
>=862
896
896
C (Claim 3)
0.34-0.44
0.5
0.5 is close to 0.44
Mn (Claim 4)
0.2-0.4
0.43
0.43 is close to 0.4
Cr (Claim 5)
0.3-1.2
0.51
0.51
Mo (Claim 6)
1.1-1.6
1.57
1.57
V (Claim 7)
0.11-0.25
0.09
0.09 is close to 0.11
Nb (Claim 8)
0.01-0.05
0.033
0.033
Cu (Claim 9)
<0.4
0.03
0.03
Tempered martensite
(Claim 10)
>=90
>=98
>=98
W (Claim 18)
<=0.05
0
0
Cu (Claim 19)
<=0.1
0.03
0.03


Hence, a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Regarding instant claim 1 required formula (1), it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688. In the instant case, using C, Si, Mn, Cr, Mo, V, Nb and Cu of Inventive Example B in Table 2 above, instant claimed α is calculated to be 73.105 and instant claimed β is calculated to be 95.504.   Using α as 67.585 and β as 106.424,  β +1.5*α-165 = 40.1615.   Hence, instant claimed formula is met.
As for claim 11, since the low-alloy steel is used to make oil well steel pipe, it supports instant claimed tubular product made from the low alloy steel.
Response to Argument
In response to applicant’s argument on 07/18/2022 that Delattre fails to satisfy claimed formula, argument is moot since Delattre is withdrawn.
In response to applicant’s argument that Kondo does not specify the compositions contains W up to 0.4%, argument is not persuasive because the fact Kondo does not disclose W suggests W=0%.  Hence, 0% reads claimed “up to 0.4%”.
In response to applicant’s argument that Kondo does not explicitly teach the formula of claim 1, argument is not persuasive because using elemental composition of Steel B of Kondo, claimed formula is met.
In response to applicant’s argument that Steel B’s 0.5% of C is about 14% higher than the claimed upper limit, argument is not persuasive because 103 rejection is based on Kondo’s broad ranges of each elemental composition which are widely overlapping claimed elemental composition ranges.  Steel B is merely used as a specific embodiment to reject claimed formula.  Kondo also discloses C content lower limit is preferably at 0.38% which suggests C >=0.38%.  Hence, one skill in the art would have obvious to try to use preferable C content at 0.38% rather than 0.5%.
 In response to applicant’s argument that instant application disclosed steel M demonstrates criticality of W on improved yield strength and sulphide stress cracking resistance, argument is not persuasive for the following reasons:
First, “Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range, see MPEP § 716.02(d) - § 716.02(e)”.   In the instant case, closest prior art is Kondo’s Steel B, not Steel M of instant application.   
Second, Steel M’s W=0.52% is too far from upper limit of 0.4%.  
In response to applicant’s argument that instant application’s comparative steels F, K, L, O and P demonstrates weight ranges and the formula are critical to improved yield strength and sulphide stress cracking resistance, argument is not persuasive because closest prior art is Kondo’s Steel B, not comparative steels F, K, L, O and P.  Second, Kondo’s Test Nos 6-7 which both use Steel B as steel material have YS>862 MPa and excellent SCC resistance (i.e. sulphide stress cracking resistance).  (Table 3)  Hence, because present application fails to demonstrate closet prior art Kondo’s Steel B not having improved YS and sulphide stress cracking resistance, 103 rejection is maintained.
In response to applicant’s argument that Kondo’674 C content between 0.45-0.65% is outside claimed range C of 0.32-0.44%, argument is moot since Kondo’674 is withdrawn.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733